Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Early A. Caudle appeals the tax court’s order dismissing his petition for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Caudle v. Comm’r of Internal Revenue, No. 08-12727 (U.S. Tax Ct. Nov. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.